DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-30-21.
Claim 5 requires a straight portion and claim 13 requires a flat segement however, the elected embodiment does not appear to incorporate any portion that is straight or flat.  Figure 1 may appear to show straight or flat portions but Figures 2 and 6 show that these portions are curved and are not straight or flat.  Amending these claims and the specification to correspond to the elected embodiment could lead to them being rejoined. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “190” has been used to designate both a “first part” in paragraph [0020] and a “third side” in paragraph [0024].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “configured for” and “comprised”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrases “rigid portion” and “conformable portion” are unclear in that it appears these phrases merely rename the first and second parts but then later in the claim the terms “first part” and “second part” are utilized.  The first part should not be discloses as a rigid portion since “rigid portion” is not used again.  The phrases should be consolidated so that first part should be disclosed as a “first rigid part”.  The same goes for the second part.
Claim 4 depends from itself.  For this Office action, claim 4 will be treated as if it depends from claim 3 due to the “protrusion” disclosure.
Regarding claim 6, both occurrences of the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 6 should incorporate the broad “rigid thermoplastic material” and “metal” disclosures while another claim incorporates the narrow specific materials.
With regards to claim 7, the disclosure is confusing in that claim 1 discloses the utensil has a first part.  As written, the spoon, handle, and fork are unrelated to the first part which is not supported.  The first part should be disclosed as having the spoon, fork, and handle instead of the utensil.
With regards to claim 7, as written, the edge segment is structurally unrelated to the spoon which is not supported.  An item that follows the profile of another item can 
With regards to claims 7 and 8, it is unclear how a single segment can be made up of more than one sub-segments (first, second, and third).  Second, there does not appear to be any structure defining any of segments 174, 184, and 194 in relation to each other.  In Figure 6, the ends separating 194 from both 184 and 174 is not structurally defined.  It is recommended the term “portion” be utilized instead of segment.  194 is clearly a second edge portion of the edge segment. 
With regards to claim 12, the “configured to reach a corner of a food vessel” is indefinite.  This limitation is dependent upon an unclaimed indefinite vessel.  Vessels come in all shapes and sizes including ones that may not work with the instant invention as intended.    
Regarding claim 15, the phrase "knife-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "knife-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It is unclear what is and is not considered like a knife.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakim (6,453,562).
With regards to claim 1, Hakim discloses the same invention including a utensil capable of being utilized during eating, cooking, and cleaning functions (7) having a first part that is a rigid portion of the utensil (Fig. 6(A), column 2 lines 15-17), a second part that is a conformable portion of the utensil (Fig. 6(A), column 2 lines 37-41), the second part being attached to an edge segment of the first part (Fig. 6(A)), and the second part forms an outer edge of at least a portion of the utensil (Fig. 6(A)) and is configured for conforming to an item that is capable of being a food vessel (due to the material making up the second/soft part, the second/soft part is perfectly capable of conforming to some extent).
With regards to claims 3 and 6, Hakim discloses the edge segment of the first part includes a protrusion (Fig. 6(A)), the second part is over-molded onto the protrusion (Fig. 6(A), column 3 lines 22-25), and the first part is formed from polypropylene (Fig. 6(A), column 2 lines 15-17).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of SILICONE KEYPAD DESIGN GUIDE (NPL provided by Applicant).
Hakim discloses the invention including the second part is of an elastomeric material (Fig. 6(A), column 2 lines 37-41, silicone).
However, Hakim fails to disclose the Shore hardness range.
SILICONE KEYPAD DESIGN GUIDE teaches it is known in the art for silicone to have a Shore hardness range of Shore 30A – Shore 70A (Page 2/4 under first paragraph under the heading Silicone Hardenss).  Such a Shore hardenss is known and would have been a reasonable option for the silicone taught by Hakim.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim with the specific silicone, as taught by SILICONE KEYPAD DESIGN GUIDE, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of Hsiung (2013/0008035).
Hakim discloses the invention including the softer component, is injected onto and through the hard plastic (column 3 lines 24-25). 
However, Hakim fails to disclose what structures allow for the soft component to go through the hard plastic and therefore fails to disclose one or more pass-through apertures to receive material of the second part.
Hsiung teaches it is known in the art for molding one part to another part to define an edge to incorporate one or more pass-through apertures to receive material (122).  It also would have been well within one’s technical skill to have applied to the holes to any reusable structure or location including the protrusion of Hakim.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim with the apertures, as taught by Hsiung, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 7-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of Miksovsky et al. (2017/0000276).
With regards to claims 7-10, 12, and 14, Hakim discloses the invention including the utensil has a handle (38) with a spoon at a first end of the handle (18), a second end of the handle (Fig. 2), the edge segment of the first part, along which the second part is attached, includes a first edge segment along a first side of the handle (Fig. 5), a second edge segment that follows a profile of the spoon (Fig. 5), a third edge segment 
However, Hakim fails to disclose a fork at the second end of the handle, the fork includes inner and outer tines, at least one of the outer tines includes a knife-like cutting edge, and the fork has a double curvature geometry.
Miksovsky et al. teach it is known in the art of eating utensils having a spoon (Fig. 7A) to incorporate a fork at the second end of the handle (240), the fork includes inner (242) and outer tines (244), at least one of the outer tines includes a knife-like cutting edge (245, paragraph [0073] lines 1-4), and the fork has a double curvature geometry (Fig. 7C shows a curved bottom and 245 is curved).  Such a modification allows for the utensil to be multi-functional.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim with the fork, as taught by Miksovsky et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of Miksovsky et al. (2017/0000276) as applied to claims 1 and 7 above, and further in view of Waldesbuehl (2,634,497).

Waldesbuehl teaches it is known in the art of spoons (3) to incorporate an asymmetric shape relative to a longitudinal axis (Fig. 3).  It also would have been well within one’s technical skill to have applied any known and reasonable spoon shape.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim in view of Miksovsky et al. with the spoon shape, as taught by Waldesbuehl, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 February 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724